DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on January 23, 2020 in which claims 1-18 are presented for examination.

Status of Claims
	Claims 1-18 are pending in which claims 1 and 18 are presented in independent form.

Claim Objections
Claim 16 is objected to because of the following informalities:  “configured to fit of the front and back panels” is believed to be in error for - -configured to fit the front and back panels- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 11 recites the limitation "the support pocket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  To which support pocket does the applicant refer to?  For purposes of examination, the examiner will interpret and examine the claim with a new, introduced structure of “a support pocket”.
Claim 15 recites the limitation "the straps" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please note that claim 2, from which claim 15 depends, claims “at least two straps”.  Which “at least two straps” of claim 2 do “the straps” in line 2 of claim 15 refer to?  For purposes of examination, the examiner will interpret claim 15 as “the at least two straps” as already referred to in claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding Claim 2, the limitation, “extending across shoulders of the wearer” in line 3 positively claims the human anatomy.  Appropriate correction is required.  The examiner recommends claiming the limitation accompanied with the functional language of “configured to” or “adapted to”.
Regarding Claim 13, the limitation, “around a root of the breast tissue” in line 3 positively claims the human anatomy.  Appropriate correction is required.  The examiner recommends claiming the limitation accompanied with the functional language of “configured to” or “adapted to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 10, 14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zagame (US 2005/0075047).
	Regarding Claim 1, Zagame discloses of a breast support garment (1) comprising:
	a front panel (via 1, see Figure 1, see diagram below) forming a front portion of the garment (see Figure 1) comprising a chest area (via each 3) configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue [0026]-[0027] (Please note that the limitations of “configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the disclosed elastic textile of the garment as disclosed by Zagame is capable of performing these recited functionalities i.e. supporting a wearer’s breast and dampening the movement of breast tissue);
	a back panel (via 1, see Figure 3, see diagram below) forming a back portion of the garment (see Figure 3), the back panel connected to the front panel and forming two arm holes (see Figures 1-6, note the openings of the garment in which the arms extend out in Figures 4-6, see diagram below), a neck opening (opening of 1 in between elements 2, 8, & 5, see neck hole opening in which the neck of the wearer extends outwardly from in Figures 4-6, see diagram below) and a torso opening (via opening of 4, note opening of 4 in which the torso of the wearer is captured by in Figures 4-6, see diagram below);
	a hydration system ([0016], [0031]) comprising a hydration reservoir (R, [0031], see Figures 2 & 5-6) secured to the back panel (via 1, see Figure 3) and a dispensing tube (7) having a first end (end of 7 directly attached to (R), see Figures 2-3) connected to the hydration reservoir and a mouth piece (11) formed at an opposite end (end of 7 @ 11, see Figure 2); and
	a fastener (2) configured to open to allow the wearer to put on or remove the garment (1), [0028], (Figures 1-6, [0026]-[0031].

    PNG
    media_image1.png
    826
    653
    media_image1.png
    Greyscale

	Regarding Claims 2, 4, 7, 10, and 14, Zagame discloses the invention as claimed above.  Further Zagame discloses:
	(claim 2), further comprising at least two straps (via each 8) having a front end connected to a top side of the front panel (see diagram above in re claim 1) and a rear end connected to the back panel (see diagram above in re claim 1), the straps (via each 8) extending across shoulders of the wearer (see Figures 4-6);
	(claim 4), further comprising a holder (P, 6) formed at the back panel and having an access opening (note opening of (P) in which 11 extends therefrom in Figures 2-3), the holder being dimensioned to receive the hydration reservoir (R, [0031], see Figures 2 & 5-6);
	(claim 7), further comprising one or more retainers (via P, 6) to secure the hydration reservoir (R, [0031], see Figures 2 & 5-6) to the back panel (see diagram above in re claim 1);
	(claim 10), further comprising one or more guides (via 10, see Figures 4-5, [0031]) to support the dispensing tube (7), (see Figures 4-5, [0031]);
	(claim 14), further comprising an underband (4) at a lower edge of the front and the back panels (see Figures 1-6) to provide additional breast support, [0028], see Figures 1-6.

	Regarding Claim 18, Zagame discloses of a breast support garment (1) comprising:
	a front panel (via 1, see Figure 1) forming a front portion of the garment (see Figure 1, note diagram above in re claim 1) comprising a chest area (via each 3) configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue [0026]-[0027] (Please note that the limitations of “configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the disclosed elastic textile of the garment as disclosed by Zagame is capable of performing these recited functionalities i.e. supporting a wearer’s breast and dampening the movement of breast tissue);
	a back panel (via 1, see Figure 3, note diagram above in re claim 1) forming a back portion of the garment (see Figure 3), the back panel connected to the front panel and forming two arm holes (see Figures 1-6, note the openings of the garment in which the arms extend out in Figures 4-6, note diagram above in re claim 1), a neck opening (opening of 1 in between elements 2, 8, & 5, see neck hole opening in which the neck of the wearer extends outwardly from in Figures 4-6, note diagram above in re claim 1) and a torso opening (via opening of 4, note opening of 4 in which the torso of the wearer is captured by in Figures 4-6, note diagram above in re claim 1);
	a holder (P, 6) formed at the back panel and having an access opening (note opening of (P) in which 11 extends therefrom in Figures 2-3), the holder being dimensioned to store a number of items, (see Figures 2-6, note that (P) stores (R) and 7); and 
	a fastener (2) configured to open to allow the wearer to put on or remove the garment (1), [0028], (Figures 1-6, [0026]-[0031].  Further note that limitations of “the holder being dimensioned to store a number of items” and “configured to open to allow the wearer to put on or remove the garment” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the disclosed structures of Zagame is/are capable of performing these recited functionalities.  Additionally, see the diagram above in re claim 1 for further reference of structures.

	Regarding Claim 19, Zagame discloses the invention as claimed above.  Zagame further comprises a hydration system ([0016], [0031]) comprising a hydration reservoir (R, [0031]), sized and dimensioned to fit securely into the holder (P, 6), see Figures 2-3 & 5-6), and a dispensing tube (7) having a first end (end of 7 directly attached to (R), see Figures 2-3) connected to the hydration reservoir and a mouth piece (11) formed at an opposite end (end of 7 @ 11, see Figure 2), (Figures 1-6, [0026]-[0031].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagame (US 2005/0075047) in view of Lott (USPN 10,201,192).
	Regarding Claim 3, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose wherein the at least two straps are crossed.
	Lott teaches of a breast support garment (A) wherein at least two straps (note elastic bands “X”, Col. 3, lines 48-56) are crossed, (see Figures 1-3, Col. 3, lines 48-56, Col. 4, lines 52-53, Col. 5, lines 49-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least two straps of Zagame to be crossed as taught by Lott so that the straps crossed provide back support, contribute to maintaining compressive orientation on the upper breast portion of the bra, and help limit vertical bounce of the breasts during the wearer’s physical activity, (see Figures 1-3, Col. 3, lines 48-56, Col. 4, lines 52-53, Col. 5, lines 49-67).

	Regarding Claim 15, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose further comprising a strap adjuster positioned at each of the straps and configured to adjust the length of the straps.
	Lott teaches of a breast support garment (A) further comprising a strap adjuster (via 49, 51, 53, & 55) positioned at each of the straps (note each “S”, see Figures 1 & 3) and configured to adjust the length of the straps (Col. 6, lines 3-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least two straps of Zagame to further comprise a strap adjuster positioned at each of the straps and configured to adjust the length of the straps as taught by Lott to permit adjustment of the lengths of the straps, (Col. 6, lines 3-19).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagame (US 2005/0075047) in view of Updyke (USPN 7,364,491).
	Regarding Claim 5, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose wherein the holder further comprises a fastener for opening and closing the access opening.
	Updyke discloses of a breast support garment (20) wherein a holder (30) further comprises a fastener (34) for opening and closing an access opening (via opening of 34 @ 35, see Figure 3), (Col. 4, lines 21-26, 32-43).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the holder of Zagame to further comprise a fastener for opening and closing the access opening as taught by Updkye in order to reversibly close the pocket to secure items carried in the holder (pocket) during activity by the wearer, (Col. 4, lines 21-26, 32-43).

Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagame (US 2005/0075047) in view of Abreu-Marston (USPN 5,938,089).
	Regarding Claim 6, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose wherein the holder further comprises a securing retainer to secure the hydration reservoir when positioned in the holder.
	Abreu-Marston teaches of a support garment (40) wherein a holder (42) further comprises a securing retainer (via 46c) to secure a hydration reservoir (10) when positioned in the holder (see Figures 1-5, Col. 2, lines 56-60, Col. 3, lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the holder of Zagame to further comprise a securing retainer to secure the hydration reservoir when positioned in the holder as taught by Abreu-Marston so that the hydration reservoir is removably anchored within the holder as well as being prevented from being dislodged from the holder while the user is exercising, (Col. 3, lines 20-42).

	Regarding Claim 8, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose wherein the one or more retainers comprise one or more rigid hooks attached to the back panel and one or more hook holders formed at a body of the reservoir such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders.
	Abreu-Marston teaches of a support garment (40) wherein one or more retainers (via 42) comprise one or more rigid hooks (via the plurality of J-shaped hooks of hook and loop material, 46c/26) attached to a back panel (note back panel of 42 as shown in Figure 4) and one or more hook holders (via the plurality of loops of hook and loop material, see 46c/26 of 10) formed at a body of the reservoir (10, see Figure 5) such that a hydration reservoir (10) is secured to the back panel when the one or more hooks engage the respective hook holders (see Figure 5), (see Figures 1-5, Col. 2, lines 56-60, Col. 3, lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the one or more retainers of Zagame to comprise one or more rigid hooks attached to the back panel and one or more hook holders formed at a body of the reservoir such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders as taught by Abreu-Marston so that the hydration reservoir is removably anchored within the holder as well as being prevented from being dislodged from the holder while the user is exercising, (Col. 3, lines 20-42).

	Regarding Claim 9, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose wherein the one or more retainers comprise one or more rigid hooks formed at a body of the reservoir and one or more hook holders formed at the back panel such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders.
	Abreu-Marston teaches of a support garment (40) wherein one or more retainers (via 42) comprise one or more rigid hooks (via the plurality of J-shaped hooks of hook and loop material, 46c/26) formed at a body of the reservoir (10, see Figures 4-5) and one or more hook holders (via the plurality of loops of hook and loop material, see 46c/26 of 10) formed at the back panel (note back panel of 42 as shown in Figure 4) such that the hydration reservoir (10) is secured to the back panel when the one or more hooks engage the respective hook holders (see Figure 5), (see Figures 1-5, Col. 2, lines 56-60, Col. 3, lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the one or more retainers of Zagame to comprise one or more rigid hooks formed at a body of the reservoir and one or more hook holders formed at the back panel such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders as taught by Abreu-Marston so that the hydration reservoir is removably anchored within the holder as well as being prevented from being dislodged from the holder while the user is exercising, (Col. 3, lines 20-42).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagame (US 2005/0075047) in view of Murray (US 2013/0146623).
	Regarding Claim 11 (as best understood), Zagame discloses the invention as substantially claimed above.  Zagame further discloses wherein the guides (10) include one or more loops of a strap (via 10, see Figures 4-5) arranged to guide the dispensing tube (7) from the (a) support pocket (P, 6) at the back panel (via 1, see Figure 3, see diagram above in re claim 1) through a shoulder (via channel of 10 @ 8, see Figures 4-5) to the front panel (via 1, see Figure 1, see diagram above in re claim 1).  
	However, Zagame does not disclose wherein the guide strap is stretchable.
	Murray teaches of a support garment (11) wherein a guide strap (14, see Figure 3) for a dispensing tube (18) is stretchable, (Figures 2-3, [0015], [0029]-[0030], [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guide strap of Zagame to be stretchable as taught by Murray in order to be able to position, move, and hold a dispensing tube (straw) in relation to the support garment, [0015].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagame (US 2005/0075047) in view of Gaudet et al. (US 2005/0255789) (hereinafter “Gaudet”).
	Regarding Claims 12-13, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose (claim 12) wherein the front panel further comprises an inner liner and an outer liner, the inner liner and the outer liner being at least partially bonded together and (claim 13) further comprising at least one middle layer formed between the front and the back panels, the middle layer designed to provide additional support around a root of the breast tissue.
	Gaudet teaches of a breast support garment (10) (claim 12) wherein a front panel (12) further comprises an inner liner (via 34 of 30) and an outer liner (via 36 of 30) (see Figures 3-4, [0026]-[0029]), the inner liner and the outer liner being at least partially bonded together (note molding via & with 32, [0040]) and (claim 13) further comprising at least one middle layer (32) formed between the front (12) and the back panels (14), the middle layer (32) designed to provide additional support around a root of the breast tissue [0027]-[0029], (Figures 1-4, [0027]-[0029], [0038], [0040]-[0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zagame (claim 12) wherein the front panel further comprises an inner liner and an outer liner, the inner liner and the outer liner being at least partially bonded together and (claim 13) further comprising at least one middle layer formed between the front and the back panels, the middle layer designed to provide additional support around a root of the breast tissue as taught by Gaudet to provide further support to the wearer’s breast while providing breathability and wicking properties to the garment, ([0027], [0029], [0044]).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagame (US 2005/0075047) in view of Swendseid (US 2011/0177757) (hereinafter “Sweinseid”).
	Regarding Claims 16-17, Zagame discloses the invention as substantially claimed above.  Zagame does not disclose (claim 16) further comprising a side adjuster having a first part connected to a lower portion of the front panel and a second part positioned on a lower portion of the back panel and facing the first part, the side adjuster being configured to fit of the front and back panels and (claim 17) further comprising a stretch panel concealing the side adjuster and forming a storage pocket.
	Swendseid teaches of a breast support garment (100) wherein (claim 16) further comprising a side adjuster (via 135 & 136) having a first part (via 136) connected to a lower portion of a front panel (via 108, see Figure 2) and a second part (via 135) positioned on a lower portion of the back panel (106) and facing the first part (via 135, see Figures 1B & 2), the side adjuster being configured to fit of the front and back panels [0027] and (claim 17) further comprising a stretch panel (via 114, [0030]-note that the wearer stretches the flaps, i.e. “a stretchable panel” in lines 33-35 of [0030]-referenced to “112”) concealing the side adjuster (via Figures 1B, 2-3, at least concealing portions thereof) and forming a storage pocket (note space of 140 in Figure 2, overlapped and then closed by 114 to create a pocket therebetween, see Figures 1A-1B, 2-3), (Figures 1A-1B, 2-3, [0017], [0027], [0030]-[0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zagame (claim 16) further comprising a side adjuster having a first part connected to a lower portion of the front panel and a second part positioned on a lower portion of the back panel and facing the first part, the side adjuster being configured to fit of the front and back panels and (claim 17) further comprising a stretch panel concealing the side adjuster and forming a storage pocket as taught by Swenseid in order to reduce the horizontal, circumferential size of the garment, [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732